DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A biomarker monitoring fitness system comprising: 
a wearable computing device wirelessly connected to a sensor comprising a filament interacting with interstitial fluid and[[:]] comprising: 
a display; and 
an integration module configured to synchronize glucose data received from the sensor and additional biomarker data; and
the wearable computing device configured for: 
deobfuscating glucose data received from the sensor on a particular interval; 
determining a glucose exposure for a particular hour based on the glucose data received on the particular interval; 
determining a target glucose exposure for the particular hour by multiplying a glucose exposure limit per hour by a numerical representation of the particular hour; 

integrating the glucose exposure for the particular hour and additional biomarker data via the integration module for display; and 
displaying the glucose exposure for the particular hour as a proportion of the target glucose exposure for the particular hour and the additional biomarker data on the display.
16. (Original) A biomarker monitoring fitness system comprising: 
a wearable computing device wirelessly connected to a sensor comprising a filament interacting with interstitial fluid and[[:]] comprising: 
a display; and 
an integration module configured to synchronize glucose data received from the sensor and additional biomarker data; and 
the wearable computing device configured for: 
deobfuscating glucose data received from the sensor on a particular interval; 
determining a glucose exposure for a particular hour based on the glucose data received on the particular interval; 
determining a target glucose exposure for the particular hour by multiplying a glucose exposure limit per hour by a numerical representation of a time at an end of the particular hour; 
integrating the glucose exposure for the particular hour and the additional biomarker data via the integration module for display; and 
displaying the glucose exposure for the particular hour as a proportion of the target glucose exposure for the particular hour and the additional biomarker data on the display.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “integration module” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Examiner notes that there is sufficient showing in the specification to convey possession of the algorithm used to transform a general purpose processor into a special purpose processor (i.e., the “integration module”).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 16 recite, or similarly recite, inter alia,
“…the wearable computing device configured for: 
deobfuscating glucose data received from the sensor on a particular interval; 
determining a glucose exposure for a particular hour based on the glucose data received on the particular interval; 
determining a target glucose exposure for the particular hour by multiplying a glucose exposure limit per hour by a numerical representation of the particular hour; 
measuring the additional biomarker data comprising one or more of cardiovascular, pulmonary, and perspiratory data; 
integrating the glucose exposure for the particular hour and additional biomarker data via the integration module for display; and 
displaying the glucose exposure for the particular hour as a proportion of the target glucose exposure for the particular hour and the additional biomarker data on the display.”
The closest references found during Examiner’s search of the prior art were US 2018/0256103 A1 to Cole et al., US 2014/0088393 A1 to Bernstein et al., US 11,020,027 B2 and 
determining a glucose exposure for a particular hour based on the glucose data received on the particular interval; 
determining a target glucose exposure for the particular hour by multiplying a glucose exposure limit per hour by a numerical representation of the particular hour; 
measuring the additional biomarker data comprising one or more of cardiovascular, pulmonary, and perspiratory data; 
integrating the glucose exposure for the particular hour and additional biomarker data via the integration module for display; and 
displaying the glucose exposure for the particular hour as a proportion of the target glucose exposure for the particular hour and the additional biomarker data on the display.
For these reasons, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791